DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 8 and 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims have been amended to positively recite a case for a device containing a display screen.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top must be rotated before extension portion is movable away from the base and the grip is configured to be interchangeable must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to Ref. [550] have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes that the full listing of claims overlaps with Applicant’s response cover sheet and remarks over three pages. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 unclearly recites plate-like or dome-like, when claim 4 of which claim 15 depends states the top can be flat, rendering the claim vague and indefinite.  Claim 27 unclearly recites the grip is configured to be interchangeable.  It is unclear from the disclosure what applicant is intending with specificity how the grip is configured to be interchangeable.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-7, 9, 14-16, and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Dixon (U.S. 2,145,211) [211].
Regarding Claim 4, Reference [211] discloses an extension portion (11, 12) comprising a plurality of sections (11, 12), the sections having respective cross-sections sized sequentially along the extension portion, the extension portion having a first end and an opposing second end with the sections disposed therebetween, the extension movable between a collapsed, closed position and an extended, open position, wherein the largest section is proximate to either the first end or the second end, and the smallest section is proximate to the end opposite the largest section; a base (21) comprising: a flat outside face, and an inside portion connected to the first end of the extension portion; a top (15) comprising: an inside portion connected to the second end of the extension portion, and flat or plate-like outside face facing away from the outside face of the base; wherein the extension portion is movable away from the base in a path substantially perpendicular to the base; and wherein the extension portion is adapted, when in the open position, to receive portions of two fingers of a user inserted on opposite sides of the extension portion between the base and the top. 
Regarding Claim 5, Reference [211] discloses wherein the extension portion is a single piece (one integral piece). 
Regarding Claim 6, Reference [211] discloses wherein the extension portion is a series of pieces (interpreted as two arms 11, 12). 
Regarding Claim 7, Reference [211] discloses wherein the extension portion provides a force (can be pivoted) for pushing the sections in a direction away from the base. 
Regarding Claim 9, Reference [211] discloses wherein the extension portion includes at least one contoured surface (14) positionable to face towards the inside portion of the base adapted to receive the portions of the two fingers. 
Regarding Claim 14, Reference [211] discloses wherein the extension portion, the base and the top are a single piece. 
Regarding Claim 15, Reference [211] discloses wherein the outside face of the top is plate-like or dome-like. 
Regarding Claim 16, Reference [211] discloses wherein the extension portion consists of three sections (at 10, at middle of 11, 12, and at 14). 
Regarding Claim 21, Reference [211] discloses configured so that the top must be rotated with respect to the base before the extension portion is movable away from the base 
Regarding Claim 22, Reference [211] discloses configured so that the top need not be rotated with respect to the base before the extension portion is movable away from the base (11, 12 can be bent).
Regarding Claim 23, Reference [211] discloses configured so that the extension portion is locked in the closed position upon rotating the top with respect to the base when the extension portion is in the closed position.
Regarding Claim 24, Reference [211] discloses wherein the length of the extension portion is configured to be extendable by the user to a first length in the extended, open position; a third length in the collapsed, closed position; and at least one predetermined intermediate length therebetween.
Regarding Claim 25, Reference [211] discloses wherein the grip is movable into at least one predetermined angled position where one end of the grip is pointed towards the base while an opposite end of the grip is pointed away from the base.
Regarding Claim 26, Reference [211] discloses wherein the grip in an angled position may be rotated with respect to the base.
Regarding Claim 27, Reference [211] discloses wherein the grip is configured to be  interchangeable with one or more other grips.
Regarding Claim 28, Reference [211] discloses wherein the outside face of the base and the outside face of the top do not contain an opening.
Claims 4, 5, 7, 9, 12-16, and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Stewart-Stand (U.S. 6,736,285 B2) [285].
Regarding Claim 4, Reference [285] discloses an extension portion (11) comprising a plurality of sections (sections of 11), the sections having respective cross-sections sized sequentially along the extension portion, the extension portion having a first end and an opposing second end with the sections disposed therebetween, the extension movable between a collapsed, closed position and an extended, open position, wherein the largest section is proximate to either the first end or the second end, and the smallest section is proximate to the end opposite the largest section; a base (10) comprising: a flat outside face, and an inside portion connected to the first end of the extension portion; a top (13) comprising: an inside portion connected to the second end of the extension portion, and flat or plate-like outside face facing away from the outside face of the base; wherein the extension portion is movable away from the base in a path substantially perpendicular to the base; and wherein the extension portion is adapted, when in the open position, to receive portions of two fingers of a user inserted on opposite sides of the extension portion between the base and the top. 
Regarding Claim 5, Reference [285] discloses wherein the extension portion is a single piece. 
Regarding Claim 7, Reference [285] discloses wherein the extension portion provides a force for pushing the sections in a direction away from the base. 
Regarding Claim 9, Reference [285] discloses wherein the extension portion includes at least one contoured surface (surface of 11) positionable to face towards the inside portion of the base adapted to receive the portions of the two fingers. 
Regarding Claim 12, Reference [285] discloses wherein the base is a circle. 
Regarding Claim 13, Reference [285] discloses wherein the top is a circle. 
Regarding Claim 14, Reference [285] discloses wherein the extension portion, the base and the top are a single piece (when connected, meets the limitation of a single piece). 
Regarding Claim 15, Reference [285] discloses wherein the outside face of the top is plate-like or dome-like. 
Regarding Claim 16, Reference [285] discloses wherein the extension portion consists of three sections (contours shown on Fig. 4). 
Regarding Claim 22, Reference [285] discloses configured so that the top need not be rotated with respect to the base before the extension portion is movable away from the base.
Regarding Claim 23, Reference [285] discloses configured so that the extension portion is locked in the closed position upon rotating the top with respect to the base when the extension portion is in the closed position.
Regarding Claim 24, Reference [285] discloses wherein the length of the extension portion is configured to be extendable by the user to a first length in the extended, open position; a third length in the collapsed, closed position; and at least one predetermined intermediate length therebetween.
Regarding Claim 25, Reference [285] discloses wherein the grip is movable into at least one predetermined angled position where one end of the grip is pointed towards the base while an opposite end of the grip is pointed away from the base.
Regarding Claim 26, Reference [285] discloses wherein the grip in an angled position may be rotated with respect to the base.
Regarding Claim 27, Reference [285] discloses wherein the grip is configured to be  interchangeable with one or more other grips.
Regarding Claim 28, Reference [285] discloses wherein the outside face of the base and the outside face of the top do not contain an opening (shutter closes the opening and meets the limitation broadly).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677